HARALSON, J.
1. There are, as between parties, three issues to be tried in a case of this character in three separate suits or proceedings,' — the first, between the plaintiff in attachment against the defendant, in which the issue is, whether the defendant is indebted to the plaintiff or not; the second between the plaintiff in attachment and the-garnishee, in which the. question of indebtedness of the garnishee to the defendant must be ascertained; and the third, between the plaintiff and the claimant, brought before the court on the suggestion of his claim by the garnishee in the answer he files. The last proceeding is collateral to the first two, and each is to be distinctly tried, the last first. If the issue on that trial is found for the plaintiff, judgment must be rendered against the garnishee, on his answer, after judgment against the defendant, and if for the claimant or contestant, the garnishee is discharged. •Code, §§ 2191, 2200.
The issue in this case between the plaintiff and the claimant is, whether the claimant has a transfer of the demand superior to ■ the rights of the plaintiff or garnishing creditor derived from the process, — its purpose 'being the summary determination of the right of *317the claimant, as against the garnishing creditor. Further than this, the claimant has no concern with the debtor and the garnishee, or with the issues in their respective proceedings.—Winslow v. Bracken, 57 Ala. 368; Reynolds v. Collins, 78 Ala. 94; Merrill & Bridges v. Vaughan, 118 Ala. 438. The right of the plaintiff in the claim suit is simply that of an attaching creditor, derived entirely from the process, and not from contract with the debtor.
2. As applicable to the case 'before us we may adopt as here applicable, the language of the case first above cited, as embodied in its sixth head-note: “The omos of establishing the validity of the transfer of the demand rests upon the claimant, 'and when he claims by transfer from a transferee, lie is bound to- prove both transfers, and to show that the first transfer was made prior to the service of the garnishment, for a valuable consideration, or, if not founded on such consideration, he, for value, accepted a transfer from the original transferee.” In other words, where the claimant is a transferee of a transferee, and he shows the validity of the transfer of the demand to the first transferee, by showing that it was for a valuable consideration, before the service of the garnishment, — he.is entitled to prevail, without proving value for the transfer to himself. tie stands in such case, upon the rights of his transferor, which, if established to be superior to the plaintiff’s under the process, his claim is made out with reference to how or when he acquired transfer of the claim. It is only when he fails to show the valuable consideration of the transfer of the claim to his trans-feror, that he is required to show a valuable consideration from himself to his transferor for the acquisition of the same.
3. In the case in hand, Plaster, the defendant in attachment, as appears, held a $700 note to Phillips, the garnishee. The date of the garnishment was the 29th December, 1897. It was further shown by claimants, that Plaster being largely indebted to G-riel Bros. Co. “for money -and merchandise,” as he expressed it, transferred this note, with others, to said company, to secure a large indebtedness to them,, which transfer was shown *318'to have occurred on the 26th January, 1897, — nearly a year before the writ of garnishment was issued. These facts were shown, without any conflict in the evidence. If Oriel Bros. Co. had been the claimants instead of Norwood'& Co., it is clear that on this' state of proof, their case would have been made out against the plaintiff. This being true, under the 'principles above announced, Norwood & Co., being the claimants under transfer from Oriel Bros. Co., and being entiled to the same rights as their immediate tranferors had, are entitled to prevail against the plaintiff. It appeared that the claim of Norwood & Co. against the defendant, Plaster, was not satisfied. It was immaterial to the investigation, whether they paid value for the transfer of said claim to them or not. It would not have affected their rights, if Oriel Bros. Co. had transferred it to them by gift, and not for value. It was shown, however, without proof to the contrary, that claimants paid value for' their transfer of said claim from Oriel Bros. Co. Under the undisputed evidence, they were entitled to the affirmativé charge as requested.
Much, if not all of the evidence allowed to be introduced by plaintiff against the objection of the claimants, was irrelevant and immaterial to the real issue. It is •unnecessary to notice these, particularly, or review the charges given for the plaintiff.
Reversed and remanded.
Tyson, J., not sitting.